IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,062-01


                          EX PARTE STEVEN LEE RIOS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-16C-038B-A IN THE 222ND DISTRICT COURT
                         FROM DEAF SMITH COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. While the judgment giving Applicant

a probated sentence of 10 years is included, the final judgment of conviction revoking that probation

is not included in the record.
                                                                                                       2

        The district clerk shall either forward to this Court the final judgment of conviction or certify

in writing that this document is not part of the record. The district clerk shall comply with this order

within thirty days from the date of this order.



Filed: April 2, 2020
Do not publish